         Case 7:19-cv-00443-KMK Document 28 Filed 07/17/19 Page 1 of 2
          Case 7:19-cv-00443-KMK Document 24 Filed 07/16/19 Page 1 of 2




                               SAVAD CHURGIN, LLP
                                         ATTORNEYS AT LAW

Paul Savad                          55 OLD TURNPIKE ROAD - SUITE 209
Joseph A. Churgin                       (Rt. 59 & THRUWAY EXIT 14)
                                         NANUET, NEW YORK 10954
Susan Cooper
Donna Sobel                                    (845) 624-3820

July 16, 2019

Hon. Kenneth M. Karas, U.S.D.J.
U.S. District Court for the Southern District of New York
3 00 Quarropas Street
White Plains, N.Y. 10601

Re: Orthodox Jewish Coalition a/Chestnut Ridge et al. v. Village a/Chestnut Ridge, New York
    Case No. 7:19-cv-00443

Your Honor:

We represent the Plaintiffs in the above-referenced Action. We write in accordance with Your
Honor's direction at the conference in this matter on June 18, 2019 that Plaintiffs may request
permission to file an amended complaint to set forth the prior compensatory damages in more detail.

This lawsuit challenges Chestnut Ridge's land use regulations applicable to places of worship,
which, at the time of the commencement of this litigation, effectively prevented the members of the
Orthodox Jewish community living in the Village of Chestnut Ridge, including the Plaintiffs, from
operating and attending synagogues in order to engage in religious exercise within Chestnut Ridge
and prevented Plaintiffs and their members from using real property within the Village as places of
worship.

Subsequent to the filing of the original complaint, the Village of Chestnut Ridge amended its land
use regulations to alleviate certain restrictions. The Amended Law is the subject of challenges in
state and federal court.

Enclosed is Plaintiffs' proposed amended complaint, which sets forth in more detail Plaintiffs'
compensatory damages prior to the adoption of the Amended Law. The amended complaint is also
updated to indicate that the amended Law was passed subsequent to the filing of the original
complaint and that the Amended Law is the being challenged in state and federal court.

This amended complaint will not have any effect on Defendants' proposed motion to dismiss because
that motion to dismiss is limited to the issue of whether to dismiss or stay the claims for prospective
relief, and the amended complaint relates to prior compensatory damages.
        Case
         Case7:19-cv-00443-KMK
              7:19-cv-00443-KMK Document 28 Filed
                                Document 24 Filed07/16/19
                                                  07/17/19 Page
                                                            Page2 2ofof2 2




Plaintiffs respectfully request permission to file the attached Amended Complaint.

                                             Respectfully submitted,

                                             SAVAD CHURGIN, LLP

                                             By: ~              Q_     ~
                                                Donna C. Sobel, Esq.
Enc.
cc: All Counsel via ECF




                                        (J ~Jcr-J ·

                                        ~L-
                                              1/1t1t~
